Title: To John Adams from Benjamin Rush, 22 January 1813
From: Rush, Benjamin
To: Adams, John



My dear friend
Philadelphia Jany 22nd 1813

The letter from Col: Smith to which you have alluded was not received with yours of this day. Was it withheld,? or was it lost by the way?—I was much pleased in seeing his Name upon record among the Successful Candidates for a Seat in Congress from the state of New York. The Air, the Society, and the great Objects which will occupy his mind in Washington will recussitate him, and Show his Country what the difference between modern and revolutionary patriots & Soldiers.—I beg he may always take us in his Way to the head quarters of our Government. We feel related to all your family.
Capt: Jones  & Capt Barry meant only that the American flag was hoisted first on board a national Ship by his hands, and Capt: Barry meant only that a British National Ship Struck first to his national flag. Capt: Manly I believe commanded only a private Ship of War, and captured only British Merchantmen and transports more, I believe with you, to the benefit of our Country, and the Annoyance of our enemy, than any thing that was done by any One Naval Officer in the Service of the United States.
I feel with you for our friend Dr Waterhouse. Perhaps something may be Obtained for him from One of the two new Secretaries? I will second & Support a recommendation from his friends in & near Boston for a Situation in the marine or military hospitals which Shall not seperate him from his family. The cause of his dismission from Office by Mr Madison  must be noticed in his recommendation, and its truth falsehood exposed if possible. I am wholly ignorant of it.
Our excellent friend Mr Clymer is Still living, but a day or two it is expected will close the Scenes of his useful life. In One of my Visits to him in the early stage of his disease, he put a few lines of poetry into my hands of Which the following is a copy.
“At first the Affair of Chesapeake
Full sorely did our Yankees pique.
For then the honor of the nation,
Stood foremost in their estimation;
Indeed so valued they, that prize.
Ere Codfish to’t they’d Sacrifice.
But as things Often change About,
And patriotism may wear out.
So let them now put both in Scale,
And see which of them would prevail.
I dare to say, tho’ Strange it Seem
Codfish makes honor kick the beam.”
Our Legislature appointed a Committee to examine  Redheiffers perpetually moving machine. Yesterday was appointed by him for that purpose. But he declined submitting it to their inspection. This event, with many Others have opened the eyes of our Citizens, and Mr R is now generally beleived to be an imposter. All the imitations of his Machine made as to in the number fire of Wheels, proportion, fire or fire have by several ingenious Mechanics have failed of exhibiting the phænominon of Self Motion.
Capt: Wm Jones who succeeds P Hamilton as Secretary of the Navy is up to the patriot of Quincy in his zeal to extend, protect, and properly employ a Navy. He has is a man of a bold and original mind, And well drilled for his Office by a practical education as a naval Officer in the revolutionary War, and as a Sea Captain and merchant ever since the War. A letter from you I am sure would animate him to carry his plans for rendering the United states a Naval power into execution.
But one of the physicians of Philada, formerly my pupil, has at last mentioned my late publication to me. This fact enhances my obligations to your female friends and to your medical neighbour for the honor they have done me in reading it. I live in a Beehive & save myself from being Stung to death, only be being as passive and apparently as lifeless as an old dead tree.
Adieu! from Dear Sir yours / truly
Benjn: Rush